HUSTON, J.
There appears to be no dispute as to the facts in this case. They are, briefly, as follows: The defendant was •on the nineteenth day of March,-1895, and for some time previous had been, engaged in the banking business in the town of Moscow, Idaho. The plaintiffs were customers and depositors *17of said bank. On the twelfth day of March, 1896, plaintiffs, then having a balance to their credit in said bank, procured therefrom a draft upon the Chase National Bank of New York City, for the sum of $500; and on the nineteenth day of March, 1895, .plaintiffs procured from said defendant another draft upon the said Chase National Bank for the sum of $500. For both of these drafts plaintiffs gave checks. At the time the last draft was procured, about 3 o’clock P. M. on the nineteenth day of March, 1895, the plaintiffs had a deposit in ■ said Commercial Bank of Moscow of $1,109.92. The defendant bank closed its doors on the 19th of March, 1895. Soon thereafter both said drafts were returned to plaintiffs by the payees named therein, with a slip pasted thereon, containing the news, “Bank Failed.” On the twenty-ninth day of March, 1895, this action was brought by plaintiffs for the recovery of SI,099.92, the amount claimed by plaintiffs to be due them from the defendant, including the amount of said two drafts. To this claim of plaintiffs, defendant interposes numerous defenses. It is claimed that the action is not brought in the name of the real parties in interest; that it does not appear that said drafts have ever been assigned by the payees therein named to plaintiffs; that no demand is alleged in the complaint or was proven upon the trial; that it is not alleged in the complaint or proven in the trial that said drafts had ever been protested. These propositions are elaborated largely by defendant in its brief, which is a very marvel of legal ingenuity and kaleidoscope transformations. It is seldom we are presented with so complete a superstructure of legal technicalities. But the record shows us this cold array of facts: On the twelfth and nineteenth days of March, 1895, the plaintiffs, as customers of the defendant bank, had on deposit with said bank, subject to the check or call of plaintiffs, the sum of about $1,109.92; that on those days plaintiffs drew their checks against that sum for the amount of $1,000, and received therefor two drafts of $500 each upon the Chase National Bank of New York, which they forwarded to the payees therein named, and which said drafts were returned by due course of mail to plaintiffs, without acceptance, and with a *18slip attached, containing tbe words “Bank Failed.” Plaintiffs had paid $1,000 for these drafts, and at the time one of them, at least, was issued, the defendant well knew it was exceeding its limits in making the draft, for it closed its doors and ceased doing business within an hour after issuing it.
We are admonished by section 4 of our Revised Statutes that our statutes “are to be liberally construed, with a view to effect their objects and promote justice.” We are unable to discern wherein or how justice would be promoted by allowing the defendant corporation to avoid the payment of a debt which, as matter of fact, it admits it owes, because some custom of bankers or technical rule of law has not been observed by the creditor. We can see but little cogency in the claim that no demand is alleged or proven. The defendant closed its doors permanently within an hour after the issuance of the last draft. Where and of whom should a demand be made? Not of the president of the bank surely. He is not the bank. Nor of any other officer of the institution. It could only be made of the bank by shouting through the keyhole, and, had that course been resorted to, we doubt not the answer of defendant would have bristled with technical objections against such procedure. No demand was necessary, for it would have been, as the record clearly shows, one of those vain and useless things which the law does not require. And the same may be said of the want . of presentation of the drafts at the Chase National Bank. It would have been a vain and useless thing. The attempt by defendant to create an impression that, if presented, the drafts would have been paid, is a failure. The testimony fails to establish any such thing. There is no pretense that the defendant has been damaged by any alleged remissness of plaintiffs. As we have before said, the record, when analyzed, shows a naked attempt to avoid the payment of a just debt through the technicalities of the law; and, whatever the result might be in other jurisdictions, we have the positive inhibition contained in section 4231 of our Revised Statutes, which is as follows: “The court must in every stage of an action disregard any error or defect in the pleadings or proceedings which does not affect the substantial rights of the parties, and no judgment will be re*19versed or affected by reason of sucb error or defect.” However much, respect we may have for the numerous authorities cited by the counsel for defendant, we cannot recognize them as having more binding force upon us than our own statutes. The judgment of the district court is affirmed, with costs,
Morgan, C. J., and Sullivan, J., concur.